----,-----   --- ----   -~--       -------


A.G--245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                            JUDGMENT IN A CRIMINAL CASE
                                      v.                                       (For Offenses Committed On or After November I, 1987)


                          German Estrada-Gonzalez                              Case Number: 3:19-mj-21418

                                                                               Michael Littman
                                                                               Defendant's r'Hlttrl'-----~----------,


REGISTRATION NO. 84269298                                                                              Vi= It.ED
THE DEFENDANT:                                                                                          MAR 2 6 2019
 IZl pleaded guilty to count(s) 1 of Complaint
                                             ~~~~~~~~~~~~~-+---~~~~~~~~~---+~-

                                                                                              CLERI'<, UY. Dl3TP.!CT COURT
 D was found guilty to count(s)
       after a plea of not guilty.                                         IBY     --------·-··     DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                        Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




 D Count(s)                                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       ~ESERVED                            D                                         days

 IZl Assessment: $10 WAIVED IZI Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, March 26, 2019
                                                                            Date of Imposition of Sentence


                                                                               /dV
                           1
                          /i

Received           .?ilCf-______ _
                         /i



                  DUSM\i                                                    HONORABLE F. A. GOSSETT III
                               v
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3:19-mj-21418
